 



Exhibit 10.2
(CHASE LOGO) [p72754p7275402.gif]
June 27,2006
WHITE ELECTRONIC DESIGNS CORPORATION
3601 East University Drive
Phoenix, Arizona 85034

         
 
  Re:   Loan by JPMORGAN CHASE BANK, N.A. (successor by merger to Bank One, NA
(Main Office Chicago)) (“Lender”) to WHITE ELECTRONIC DESIGNS CORPORATION
(“Borrower”)

Ladies and Gentlemen:
                    Lender has extended to Borrower credit pursuant to the Loan
and Security Agreement, dated January 7, 2000 (as amended from time to time,
“Loan Agreement”) in the principal amount of $12,000,000.00 (the “Loan”) and
evidenced by the Promissory Note, dated June 30, 2000 (“Note”). Capitalized
terms used herein and not otherwise defined shall have the meanings given them
in the Loan Agreement.
                    Lender and Borrower agree to amend the Loan Documents as
follows:
                    1. The definition of “Termination Date” in the Loan
Agreement is hereby amended to mean September 28,2006.
                    2. The definition of “Maturity Date” in the Note is hereby
amended to mean September 28,2006.
                    All other terms and conditions of the Loan Agreement and the
other Loan Documents shall remain unchanged and in full force and effect. All
property or rights to or interest in property granted as security for the Loan,
shall remain as security for the Loan and the obligations of Borrower in the
Loan Documents.

 



--------------------------------------------------------------------------------



 



     Please acknowledge your receipt and acceptance of the foregoing terms and
conditions by signing and returning a copy of this letter. In addition, please
obtain the consent and agreement of the Guarantors by having them sign the copy
of this letter to be returned by you.

              Sincerely,
 
            JPMORGAN CHASE BANK, N.A., (successor by     merger to BANK ONE, NA,
(Main Office Chicago)
 
       
 
  By:   /s/ R. Mark Chambers
 
       
 
  Name:   R. Mark Chambers
 
  Title:   Sr. Vice President

Consented and agreed to
this 28th day of June, 2006.
WHITE ELECTRONIC DESIGNS
CORPORATION, an Indiana corporation

         
By:
  /s/ Hamid R. Shokrgozar    
Name:
 
 
Hamid R. Shokrgozar    
Title:
  President & CEO    

 



--------------------------------------------------------------------------------



 



CONSENT AND AGREEMENT
     The foregoing amendments are hereby consented and agreed to this 28th day
of June, 2006.

              PANELVIEW, INCORPORATED, an Oregon     corporation
 
       
 
  By:   /s/ Hamid R. Shokrgozar
 
       
 
  Name:   Hamid R. Shokrgozar
 
  Title:   President & CEO
 
            INTERFACE DATA SYSTEMS, INC., an Arizona     corporation
 
       
 
  By:   /s/ Hamid R. Shokrgozar
 
       
 
  Name:   Hamid R. Shokrgozar
 
  Title:   President & CEO
 
            IDS ACQUISITION CORPORATION, an Arizona     corporation
 
       
 
  By:   /s/ Hamid R. Shokrgozar
 
       
 
  Name:   Hamid R. Shokrgozar
 
  Title:   President & CEO

GUARANTORS

 